TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00710-CV


                                      K. L. M., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee




        FROM THE 340TH DISTRICT COURT OF TOM GREEN COUNTY,
 NO. C-12-0051-CPS, THE HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


                                           ORDER

PER CURIAM

               Appellant K. L. M. filed her notice of appeal on October 22, 2013. The appellate

record was complete November 12, 2013, making appellant=s brief due December 2, 2013.

On December 11, 2013, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               Amendments to the rules of judicial administration accelerate the final disposition

of appeals from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a), available

at http://www.supreme.courts.state.tx.us/MiscDocket/12/12903200.pdf (providing 180 days for

court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellant=s brief

no later than December 23, 2013. If the brief is not filed by that date, counsel may be required to

show cause why he should not be held in contempt of court.
              It is ordered on December 13, 2013.



Before Chief Justice Jones, Justices Pemberton and Field